2020 WI 15

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2018AP75-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent,
                            v.
                       Charles L. Neill, IV,
                                 Defendant-Appellant-Petitioner.

                         REVIEW OF DECISION OF THE COURT OF APPEALS
                       2019 WI App 4, 385 Wis. 2d 471,922 N.W.2d 861 -
                                          Published

OPINION FILED:         February 14, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         October 14, 2019

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              Dennis R. Cimpl

JUSTICES:
REBECCA GRASSL BRADLEY, J., delivered the majority opinion for a
unanimous Court.
NOT PARTICIPATING:



ATTORNEYS:



      For the plaintiff-respondent, there was a brief filed by
Michael C. Sanders, assistant attorney general, with whom on the
brief was Joshua L. Kaul attorney general there was an oral
argument by Michael C. Sanders.


      For the defendant-appellant-petitioner, there were briefs
filed by Pamela Moorshead, assistant state public defender. There
was an oral argument by Pamela Moorshead.
                                                                             2020 WI 15
                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.       2018AP75-CR
(L.C. No.      2016CR2997)

STATE OF WISCONSIN                                 :              IN SUPREME COURT

State of Wisconsin,

               Plaintiff-Respondent,                                       FILED
          v.                                                          FEB 14, 2020
Charles L. Neill, IV,                                                     Sheila T. Reiff
                                                                      Clerk of Supreme Court
               Defendant-Appellant-Petitioner.



REBECCA GRASSL BRADLEY, J., delivered the majority opinion for a
unanimous Court.




      REVIEW of a decision of the Court of Appeals.                       Reversed and

cause remanded.



      ¶1       REBECCA GRASSL BRADLEY, J.          Charles L. Neill, IV seeks

review of the court of appeals decision1 affirming the judgment

and order upholding his sentence for third-offense OWI.2                              This



      1State      v.    Neill,   2019   WI   App   4,      385 Wis. 2d 471,        922
N.W.2d 861.
      2The Honorable Dennis R. Cimpl of the Milwaukee County
Circuit Court presided.
                                                                    No.     2018AP75-CR



appeal involves only the $4,800 fine Neill was ordered to pay.

The issue presented requires the interpretation of the penalty

enhancers in Wisconsin's OWI statutes.              Specifically, we consider

how the penalty enhancers' provisions requiring "doubling" and

"quadrupling" of the fine for a third-offense OWI should be

determined when multiple penalty enhancers apply.                   Neill faced two

penalty enhancers:       (1) having a minor passenger in his car, which

requires doubling of the fine, and (2) driving with a high blood

alcohol concentration, which requires quadrupling of his fine.

     ¶2    The court of appeals decided that the first penalty

enhancer     changes    the     "applicable       minimum"     fine       Wis.   Stat.

§ 346.65(2)(am)3 sets for third-offense OWI, and as a result, when

applying the second penalty enhancer, a court must use this

already-enhanced       applicable       minimum    instead     of     the    specific

applicable      minimum        for     third-offense     OWI        contained        in

§ 346.65(2)(am)3.

     ¶3    We   reject     this      interpretation.         The    statute's       text

requires that each penalty enhancer use the specific "applicable
minimum"   contained      in    Wis.   Stat.   § 346.65(2)(am)3,            which    for

third-offense OWI is $600. Accordingly, the court of appeals erred

when it affirmed the $4,800 fine imposed by the circuit court.

Because the text of § 346.65(2)(am)3 sets the minimum applicable

fine at $600, both penalty enhancers must be calculated using $600

as the applicable minimum.


     "OWI" is the commonly-used acronym for operating a motor
vehicle while under the influence of an intoxicant or other drug.

                                          2
                                                           No.   2018AP75-CR



     ¶4    Neill's first penalty enhancer for OWI with a minor

passenger, Wis. Stat. § 346.65(2)(f)2, requires "the applicable

fine" be doubled.       Accordingly, the circuit court should have

started with $600 and multiplied it by two for an enhanced fine of

$1,200.   Neill's second penalty enhancer for OWI with a high BAC,

Wis. Stat. § 346.65(2)(g)3, requires "the applicable fine" in

§ 346.65(2)(am)3 be quadrupled.          Consequently, the circuit court

should have started with $600 and multiplied it by four for an

enhanced fine of $2,400. These two fines total $3,600, not $4,800.

We reverse the decision of the court of appeals and remand with

directions to amend the judgment to require Neill to pay a fine of

$3,600.

                            I.   BACKGROUND

     ¶5    In July 2016, Neill was arrested for OWI.          At the time,

he had his one-year-old child in the car and had a blood alcohol

concentration of .353 percent. The State charged Neill with third-

offense OWI, based on his prior convictions from 2005 and 2008.

The Complaint and the Information listed the charge as:             third-
offense OWI "with a minor child in the vehicle."           These documents

then listed the .353 percent blood alcohol concentration under

"penalty enhancer."

     ¶6    Neill pled guilty to third-offense OWI and the circuit

court   imposed   and   stayed   a   sentence    of   15   months   initial

confinement followed by 9 months of extended supervision.               The

circuit court placed Neill on probation for 3 years with 6 months

jail time as a condition of probation.          The circuit court imposed
a fine of $4,800.
                                     3
                                                        No.   2018AP75-CR



    ¶7   During   sentencing,   defense     counsel   objected   to   the

$4,800 fine:

         [DEFENSE COUNSEL]: Your Honor . . . our position
    is that the minimum fine would be four times the regular
    minimum fine of $600.

         I know the State is of the position it should be
    multiplied by eight because of the two possible
    enhancers. I don't see anything in the statutes or case
    law that direct us whether those multipliers -- the one
    for having the child in the car and one for the high BAC
    -- should be multiplied together, if the Court's
    following me, so because --

         THE COURT: The minimum fine is $1,200.        It must be
    multiplied by four because of his BAC.

         [DEFENSE COUNSEL]:     What is the Court citing?

         THE COURT:   I'm looking at the complaint.

         [DEFENSE COUNSEL]:     And the--

         THE COURT:   The complaint says that the minimum
    fine for a third offense under 343.307(1) since January
    1st, 1989 be fined not less than $1,200, nor more than
    $4,000.

         [DEFENSE COUNSEL]: I'm--

         THE COURT: . . . [B]ecause the BAC -- the penalty
    enhancer for the BAC, he had an alcohol concentration of
    .25 or above, the applicable minimum and maximum fines
    are quadrupled, so that's why it's $4,800.

         [DEFENSE COUNSEL]: . . .    Where I'm getting my
    information from is 346.65, which is the penalty section
    for OWIs --

         THE COURT:   Yep.

         [DEFENSE COUNSEL]: -- (2)(3), which is penalties
    for third offense. The minimum fine is $600.

         THE COURT: . . .     It's not a third offense.       It's
    this offense.

                                  4
                                                   No.   2018AP75-CR


          [DEFENSE COUNSEL]:   And--

         THE COURT: And the minimum fine for this offense,
    operating while intoxicated third offense with a minor
    child . . . in the vehicle is $1,200.      And by law
    . . . because of his BAC, it has to be quadrupled. I
    don't have any choice. I don't like it, but that's what
    the law says.

          [DEFENSE COUNSEL]:   And I--

          THE COURT:   So his fine is $4,800.

         [DEFENSE COUNSEL]:    Judge, I just want to make a
    record.

          THE COURT:   Go ahead.

         [DEFENSE COUNSEL]: Make my objection in case Mr.
    Neill wants to appeal what the minimum fine is. What we
    have is -- is two penalty enhancers, and we don't have
    any direction from the statutes or case law from what I
    can tell that tell us whether they should both be applied
    together, you know, minimum fine of six hundred times
    two and the times four because it's -- there's no statute
    covering that situation.

         The way we get to [$]1,200 is because of (f)(2) of
    that same section that doubles the minimum fine if
    there's a child in the car. And then we have the section
    on the BAC, which is (g)(3), which says that if the BAC
    is .25 or above the minimum fines are quadrupled. But
    there's nothing to say they should be multiplied
    together four and the times two.     So our position is
    that since it's ambiguous, the rule of leniency means
    that only one of those should apply, and it should be
    the quadrupled.

         THE COURT: I don't see any ambiguity at all. The
    minimum fine is $1,200 for this crime, and by law, this
    crime's minimum has to be quadrupled to [$]4,800.     I
    don't like it.   That's what the statute says, so the
    fine is $4,800.
    ¶8    The circuit court entered judgment imposing a fine of

$4,800.   In October 2017, Neill filed a postconviction motion
asking the circuit court to decrease the $4,800 fine.    The motion

                                   5
                                                                     No.     2018AP75-CR



alleged the circuit court failed to use the $600 applicable minimum

from the statute in assessing the fine and instead incorrectly

used the $1,200 applicable minimum alleged in the Complaint.                         As

noted, the Complaint listed the crime as "Operating a motor vehicle

while intoxicated – Third Offense, with a minor child in the

vehicle" and listed a single penalty enhancer for high BAC.                         The

Complaint listed the minimum fine as $1,200.                         Neill's motion

asserted that having a minor child in the car is a penalty

enhancer——that the offense itself is OWI-third, and as a result of

the misstatement in the Complaint, the circuit court incorrectly

used   $1,200      as    the     minimum   fine    instead    of    $600.      Neill's

postconviction          motion    argued    that    only     the    greater    penalty

enhancer should apply because the lesser penalty enhancer should

be subsumed within the greater.                   In other words, because the

doubled     penalty      enhancer     resulted     in   a   $1,200    fine    and   the

quadrupled penalty enhancer resulted in a $2,400 fine, Neill argued

he should have to pay only the greater of the two——$2,400.

       ¶9    The    circuit       court    acknowledged      that    it    incorrectly
relied on the Complaint instead of the OWI statutes in computing

the fine:

       Viewing the complaint in isolation, it appears that
       operating a motor vehicle while intoxicated – third
       offense, with minor child in vehicle is a criminal
       offense in and of itself, but upon a review of the
       statutes, it becomes clear that the crime is operating
       a motor vehicle [while] intoxicated (3rd offense) and
       that "with minor in vehicle" is a penalty enhancer, which
       not only doubles the minimum and maximum penalties but
       also converts the offense from a misdemeanor to a felony.
       Although the State did not charge the "with minor child
       in vehicle" provision as a penalty enhancer, presumably

                                            6
                                                               No.   2018AP75-CR


     for purposes of prosecuting this case in felony court,
     that is essentially what it is, and therefore, the
     complaint does not control the outcome of [the fine in]
     this case.
     ¶10    Nonetheless, the circuit court disagreed with Neill's

position that the lesser fine is simply subsumed within the greater

fine.     The circuit court said both penalty enhancers should be

applied    under    State   v.   Beasley,   2004   WI   App    42,   ¶14,   271
Wis. 2d 469,       678 N.W.2d 600    (recognizing      multiple      penalty

enhancers may be applied), and refused to adopt Neill's position

because doing so would give effect to only one of the penalty

enhancers.     Without further explanation, the circuit court found

the proper fine to be $4,800.

     ¶11    Neill appealed the circuit court's decision to the court

of appeals, which affirmed in a 2-1 decision.                 State v. Neill,

2019 WI App 4, 385 Wis. 2d 471, 922 N.W.2d 861.               The majority of

the court of appeals held that application of the first penalty

enhancer "altered" the applicable minimum fine starting point.

Id., ¶23.     In other words, once the first penalty enhancer has

been applied, a court uses the enhanced number instead of the $600

when it applies the second penalty enhancer.             Because the first

penalty enhancer doubled the $600 to $1,200, the court of appeals

concluded the $1,200 must be used as the starting number when

applying the second penalty enhancer.              Quadrupling the $1,200

resulted in an aggregate enhanced fine of $4,800.




                                      7
                                                        No.     2018AP75-CR



    ¶12    Presiding Judge Joan F. Kessler, dissented.3             Judge

Kessler "disagree[d] that the application of multiple penalty

enhancers changes the minimum base fine."       Id., ¶25.      The dissent

asserted that the plain text of the statute does not allow the

calculation described by the court of appeals majority:

          The statute does not state that penalty enhancers
    are to be multiplied by each other, which is what the
    trial court did here.     The Majority states that the
    statute does not preclude a trial court from changing a
    base fine by multiplying penalty enhancers together, but
    the statute does not specifically instruct a court to
    apply the second or subsequent multiplier to an already
    multiplied fine. We may not add words to the statute's
    text.    Words excluded from a statutory text must be
    presumed to have been excluded for a purpose.

         The statute plainly states that the "base fine" for
    a third OWI offense is $600.     Nothing in the statute
    instructs us to apply sequential enhancers to any figure
    other than the base fine set out in the statute.

         Each penalty enhancer must be separately applied.
    See Wis. Stat. § 346.65(2). Applying the enhancer for
    having a minor in the car ($1200) and the enhancer for
    a prohibited BAC ($2400) results in a total fine of $3600
    when the plain language the legislature chose is
    applied.

Neill, 385 Wis. 2d 471, ¶¶27-29 (citations omitted).
    ¶13    Neill   petitioned   this   court   for   review,    which   we

granted.




    3  Judge Joan F. Kessler presided over District I Court of
Appeals at the time of Neill's decision.

                                   8
                                                      No.   2018AP75-CR



                        II.   STANDARD OF REVIEW

     ¶14     This case involves the interpretation of statutes, which

presents "a question of law we review independently[.]"       State v.

Hinkle, 2019 WI 96, ¶14, 389 Wis. 2d 1, 935 N.W.2d 271.

                              III.   STATUTES

     ¶15     Wisconsin Stat. § 346.63(1) prohibits any person from

operating a motor vehicle while under the influence.4       Wisconsin

Stat. § 346.65 sets forth the penalties for violating § 346.63(1).

Three of the OWI penalty statutes are at issue in this case.

     ¶16     The first is the general penalty statute for third-

offense OWI, Wis. Stat. § 346.65(2)(am)3, which provides:

     Any person violating s. 346.63 (1):

     Except as provided in pars. (cm), (f), and (g), shall be
     fined not less than $600 nor more than $2,000 and
     imprisoned for not less than 45 days nor more than one
     year in the county jail if the number of convictions
     under ss. 940.09 (1) and 940.25 in the person's lifetime,
     plus the total number of suspensions, revocations, and

     4   Wisconsin Stat. § 346.63(1) provides as pertinent:

     No person may drive or operate a motor vehicle while:

     (a) Under the influence of an intoxicant, a controlled
     substance, a controlled substance analog or any
     combination of an intoxicant, a controlled substance and
     a controlled substance analog, under the influence of
     any other drug to a degree which renders him or her
     incapable of safely driving, or under the combined
     influence of an intoxicant and any other drug to a degree
     which renders him or her incapable of safely driving; or

         . . . .

     (b) The person has a prohibited alcohol concentration.



                                     9
                                                                  No.     2018AP75-CR


       other convictions counted under s. 343.307 (1), equals
       3, except that suspensions, revocations, or convictions
       arising out of the same incident or occurrence shall be
       counted as one.
(Emphasis added.)

       ¶17    The second is the penalty enhancer for third-offense OWI

with   a     minor   in   the   car,    Wis.    Stat.    § 346.65(2)(f)2,        which

provides:

       If there was a minor passenger under 16 years of age in
       the motor vehicle at the time of the violation that gave
       rise to the conviction under s. 346.63 (1), the
       applicable minimum and maximum fines and imprisonment
       under par. (am) 2. to 7. for the conviction are doubled.
       An offense under s. 346.63 (1) that subjects a person to
       a penalty under par. (am) 3., 4., 5., 6., or 7. when
       there is a minor passenger under 16 years of age in the
       motor vehicle is a felony and the place of imprisonment
       shall be determined under s. 973.02.
(Emphasis added.)

       ¶18    The third is the penalty enhancer for having a high BAC

in an OWI-third, Wis. Stat. § 346.65(2)(g)3, which provides:

       If a person convicted had an alcohol concentration of
       0.25 or above, the applicable minimum and maximum fines
       under par. (am) 3. to 5. are quadrupled.
(Emphasis added.)

       ¶19    Resolving the issue presented in this case depends on

construing       the      emphasized     text    in      these   three     statutes

collectively.

                                 IV.    DISCUSSION

       ¶20    The    parties    proffer     three       interpretations     of    the

statutory text:

              (1)    Neill   proposes     that   quadrupling     the     applicable
       minimum fine pursuant to one penalty enhancer subsumes the

                                          10
                                                      No.    2018AP75-CR



     doubling of the fine under the other penalty enhancer; because

     the quadrupled fine of $2,400 is higher than $1,200, Neill

     argues he should be required to pay only the $2,400;

           (2) The circuit court, the majority of the court of

     appeals, and the State would start with the minimum fine of

     $600, then double it to $1,200 to get a new applicable fine,

     and then use $1,200 as the new minimum to be quadrupled under

     the other penalty enhancer, resulting in a fine of $4,800;

     and

           (3) In the alternative, Neill advances Judge Kessler's

     interpretation, which would double and quadruple the $600 and

     then add those amounts.

We hold the text of these statutes supports only Judge Kessler's

interpretation.

              A.   Rules of Statutory Interpretation

     ¶21   When interpreting statutes, we start with the language

of the statutes, and if the meaning of the text is plain, we go no

further.   State ex rel. Kalal v. Circuit Court, 2004 WI 58, ¶45,
271 Wis. 2d 633, 681 N.W.2d 110.   "Statutory language is given its

common, ordinary, and accepted meaning, except that technical or

specially-defined words or phrases are given their technical or

special definitional meaning."    Id.   In determining the meaning of

the text, context and the statute's structure are important so

that the words are not viewed in isolation, but are considered

together with "closely-related" statutes.     Id., ¶46.     The goal is

to interpret the statute in a reasonable way, which avoids "absurd
or unreasonable results."   Id.
                                  11
                                                                No.   2018AP75-CR



     ¶22    We also attempt "to give reasonable effect to every word,

in order to avoid surplusage," id., and apply the fundamental canon

of statutory construction that "[n]othing is to be added to what

the text states or reasonably implies[.]"              Id.; Antonin Scalia &

Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 93

(2012).     "A matter not covered is to be treated as not covered."

Lopez-Quintero v. Dittmann, 2019 WI 58, ¶18, 387 Wis. 2d 50, 928
N.W.2d 480 (quoting Scalia & Garner, Reading Law 93).

     ¶23    "One of the maxims of statutory construction is that

courts should not add words to a statute to give it a certain

meaning."       Fond Du Lac Cty. v. Town of Rosendale, 149 Wis. 2d 326,

334, 440 N.W.2d 818 (Ct. App. 1989) (citation omitted); see also

Dawson v. Town of Jackson, 2011 WI 77, ¶42, 336 Wis. 2d 318, 801
N.W.2d 316    ("We   decline   to    read   into   the   statute   words   the

legislature did not see fit to write." (citation omitted)); State

v. Wiedmeyer, 2016 WI App 46, ¶13, 370 Wis. 2d 187, 881 N.W.2d 805

("It is not up to the courts to rewrite the plain words of

statutes[.]").       "[R]ather, we interpret the words the legislature
actually enacted into law."        State v. Fitzgerald, 2019 WI 69, ¶30,

387 Wis. 2d 384, 929 N.W.2d 165.

                              B.       Application

     ¶24    We start, then, with the language of the pertinent

statutes to see whether the meaning of the text is plain.                      We

conclude that it is and that Judge Kessler's interpretation of

these statutes is correct.

     ¶25    The text of the statute setting the fine for third-
offense OWI plainly says that anyone who violates the OWI statute
                                         12
                                                                No.    2018AP75-CR



a third time "shall be fined not less than $600."                     Wis. Stat.

§ 346.65(2)(am)3.         This language establishes a minimum fine for a

third-offense OWI of $600.           Section 346.65(2)(am)3 does have an

"except" clause that refers to "pars. (cm), (f), and (g)."                   None

of the referenced paragraphs changes the $600 starting point.

Paragraph (cm) applies only when a county "opts to offer a reduced

minimum period of imprisonment for the successful completion of a

probation period that includes alcohol and other drug treatment"

and is not applicable here.             Paragraphs (f) and (g) contain the

penalty enhancers applicable in this case.

      ¶26    Paragraph (f) is the penalty enhancer for OWIs when minor

passengers     are   in    the   car.     See   Wis.   Stat.    § 346.65(2)(f).

Paragraph (g) is the penalty enhancer for high BACs.                    See Wis.

Stat. § 346.65(2)(g).        The text of each penalty enhancer refers us

to the "applicable minimum" in § 346.65(2)(am)3, which is $600.

See         § 346.65(2)(f)2         (referencing         "the         applicable

minimum . . . under [Wis. Stat. § 346.65(2)] par. (am) 2. to 7.");

§ 346.65(2)(g) (referencing "the applicable minimum . . . under
[Wis. Stat. § 346.65(2)] par. (am) 3. to 5.").

      ¶27    The term "applicable" is used because of the overall

structure of the OWI statute——the applicable minimum (and also the

maximum fine and imprisonment time)——varies depending upon which

number OWI is involved.          Paragraph (f) covers second offense OWIs

through tenth (or more) OWIs. See Wis. Stat. § 346.65(2)(f)2 ("the

applicable minimum and maximum fines and imprisonment under par.

(am) 2. to 7. [referencing statutes for second through tenth or
more OWIs] for the conviction are doubled").            Paragraph (g) covers
                                         13
                                                              No.    2018AP75-CR



only    third,   fourth,   and   fifth   or   sixth   OWIs.         Wis.   Stat.

§ 346.65(2)(g)3 ("the applicable minimum and maximum fines under

par. (am) 3. to 5. [referencing statutes for third, fourth, and

fifth or sixth OWIs] are quadrupled").         The minimum fine for each

OWI varies depending on which number offense it is.           See Wis. Stat.

§ 346.65(2)(am).

       ¶28   For a third-OWI conviction, the "applicable minimum" is

$600.    Wis. Stat. § 346.65(2)(am)3.         The text of paragraph (f)

instructs a court to "double" the $600.        The text of paragraph (g)

instructs a court to "quadruple" the $600.            There is nothing in

the text suggesting that application of the first penalty enhancer

"alters" or "increases" or sets a higher minimum fine for third-

OWI when the second penalty enhancer also applies.             The text does

not direct a court to start with the already "doubled" fine or the

already "quadrupled" fine when applying a second penalty enhancer.

Rather, it plainly instructs a court to use the "applicable

minimum" for third-OWI contained in § 346.65(2)(am)3.                 Adopting

the construction espoused in the majority opinion of the court of
appeals would require rewriting the statute or adding words to

make the "applicable minimum" vary based not on the number of OWIs

of which an offender has been convicted, but on what penalty

enhancers apply.     A court's job is not to rewrite a statute.              See

Segregated Account v. Countrywide Home Loans, Inc., 2017 WI 71,

¶15, 376 Wis. 2d 528, 898 N.W.2d 70.          Alteration of the minimum

applicable fine when multiple penalty enhancers apply lies with

the legislature, not this court.


                                    14
                                                      No.   2018AP75-CR



       ¶29   Similarly, the text of the statute does not support

Neill's position that when both penalty enhancers apply, the lesser

penalty enhancer is subsumed by the greater enhancer.       Nothing in

the text of the statute suggests giving effect to the greater

enhancer alone when multiple penalty enhancers apply.         We must

apply the text as written, which requires a fine for both driving

drunk with a minor passenger and a fine for driving with a high

BAC.    "Penalty enhancers . . . authorize specified increases to

separate specified penalties for underlying crimes.         Thus, the

underlying crime has a penalty, and the enhancer adds an additional

penalty."    Beasley, 271 Wis. 2d 469, ¶14.   In order to give effect

to both penalty enhancers, the fine associated with each must be

paid.

       ¶30   We interpret the text of the OWI statutes to mean what

it says.     The text of these statutes is plain.    Wisconsin Stat.

§ 346.65(2)(am)3 says the minimum fine for third-OWI is $600.

Wisconsin Stat. § 346.65(2)(f)2 requires doubling the $600 fine.

Wisconsin Stat. § 346.65(2)(g)3 requires quadrupling the $600
fine.    The statute requires Neill be fined $1,200 as a result of

the first penalty enhancer and $2,400 for the second penalty




                                  15
                                                             No.     2018AP75-CR



enhancer for a total fine of $3,600.         This interpretation applies

both penalty enhancers and follows the text as it is written.5

                               V.    CONCLUSION

       ¶31    We conclude the plain text of the statute requires a

court sentencing a defendant convicted of a third-offense OWI with

penalty enhancers for having a minor in the car and a high BAC to

impose a fine reflecting both penalty enhancers.            The minimum fine

for third-offense OWI is $600 under Wis. Stat. § 346.65(2)(am)3.

Wisconsin Stat. § 346.65(2)(f)2 requires the "applicable minimum"

in paragraph (am)3 to be doubled for having a minor in the car,

resulting in a minimum fine of $1,200 for that penalty enhancer.

Wisconsin Stat. § 346.65(2)(g)3 requires the "applicable minimum"

in   paragraph    (am)3   to   be   quadrupled    for   having   a   high   BAC,

resulting in a minimum fine of $2,400 for that penalty enhancer.

Applying the enhanced fines in Neill's case requires him to pay

$1,200 for having a minor passenger plus $2,400 for having a high

BAC.       These two fines total $3,600, not $4,800.             The court of

appeals erred when it affirmed the $4,800 fine imposed by the
circuit court.      We reverse the decision of the court of appeals




       Although ambiguity was raised in the lower court, no one
       5

asserts ambiguity before this court. We see no ambiguity in these
statutes. "A statute is not ambiguous simply because the parties
disagree as to its meaning.    Rather, a statute is ambiguous if
reasonable people can understand it in more than one way." Preston
v. Meriter Hosp., Inc., 2005 WI 122, ¶20, 284 Wis. 2d 264, 700
N.W.2d 158. That is not the case here.

                                       16
                                                           No.    2018AP75-CR



and remand with directions to amend the judgment to require Neill

pay a fine of $3,600.6

     By   the   Court.—The   decision   of   the   court   of    appeals   is

reversed, and the cause is remanded to the circuit court for

further proceedings consistent with this opinion.




     6 The court ordered supplemental briefs in this case after
the State informed the court that it thought a recently decided
unpublished court of appeals case, State v. Culver, No. 2018AP799-
CR, unpublished slip op. (Wis. Ct. App. July 25, 2019), would
impact our decision in Neill's case. The State interprets Culver
to say that when the application of a penalty enhancer makes the
OWI a felony instead of a misdemeanor, the penalty enhancer is no
longer a penalty enhancer; instead, third-offense OWI with a minor
in the car is its own crime carrying a minimum fine of $1,200.
This, the State contends, means that Neill's minimum fine is $1,200
and when the high-BAC penalty enhancer requiring quadrupling of
the minimum fine is applied, the resulting fine is $4,800.       We
reject the State's contention.

     Culver involved a dispute over how to calculate the extended
supervision portion of a sentence and whether a fifth- offense OWI
with a minor passenger was a classified or unclassified offense.
Culver, No. 2018AP799-CR, unpublished slip op., ¶¶1-3, 13. The
court of appeals in Culver did not conduct a statutory analysis to
resolve this issue. Instead, it relied entirely on a footnote in
State v. Jackson, 2004 WI 29, ¶37 n.8, 270 Wis. 2d 113, 676
N.W.2d 872, referencing 2004 OWI law, which has since been amended
by the legislature. See Wis. Stat. § 346.65(2)(am)4m (2011-12).
Neither party to the Culver case petitioned this court for review
and this court is not bound by Culver, an unpublished court of
appeals decision.

     Regardless, it is not necessary for us to analyze the Culver
case because, as we have already explained, the plain text of the
statutes controls the disposition of the issue presented in Neill's
petition for review.

                                   17
    No.   2018AP75-CR




2
    No.   2018AP75-CR




1